DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “approximately” in claim 11 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to how equal the width of the flat surfaces of the flexible line are equal to the width of the inner surfaces of the leash passage.
The term “approximately” in claim 16 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unsure as to how close the value of the durometer on the Shore A Scale is to the value of 65. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4,6,8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Holt (US 6453851 B1) in view of Holland-Letz (US 7877843 B2).
Regarding claim 1: Holt discloses An animal leash for gripping by a user to restrain an animal (Abstract), the assembly leash comprising: a flexible line (12) extending in a longitudinal direction of the line between a first end (14) and a second end (16); a connector (18) mounted on the first end of the flexible line for attachment to the animal; a grip handle (22) supported on the flexible line at an intermediate location between the first end and the second end of the flexible line (Fig. 1), the grip handle comprising: a main body which is elongate in the longitudinal direction of the flexible line between opposing ends of the main body (Fig. 1); the main body being formed of a resilient material (Col 4 lines 1-3, “Grip member 22 is preferably made of a resilient or flexible elastomer or thermoplastic material such as thermoplastic rubber or the like.”); the main body including an outer surface arranged to be gripped in a hand of the user (abstract); a leash passage extending longitudinally through the main body between the opposing ends of the grip handle and receiving the flexible line extending longitudinally therethrough (24, Fig. 3); the leash passage having a first major inner surface and a second major inner surface in close proximity with opposing sides of the flexible line respectively (Figs. 3 & 4); and two cavities (30,32) formed within the main body at a location between the first major inner surface of the leash passage (top side of 24) and a portion of the outer surface of main body. 
Holt fails to teach a material bridge extending radially outward from the first major inner surface to said portion of the outer surface; whereby a radially compressive force applied to said portion of the  outer surface of the main body is transferred through the material bridge to the first major inner surface so as to collapse the first major inner surface of the leash passage towards the second major inner surface of the leash passage to grip the flexible line between the first and second major inner surfaces of the leash passage.
However, Holland-Letz teaches a grip handle arrangement comprising two cavities (20) formed within the main body (15) at a location between the first major inner surface of the leash passage (left side of 12, Fig. 2) and a portion of the outer surface (19) of main body so as to define a material bridge (22) extending radially outward from the first major inner surface to said portion of the outer surface (Fig. 2); whereby a radially compressive force applied to said portion of the  outer surface of the main body is transferred through the material bridge to the first major inner surface so as to collapse the first major inner surface of the leash passage towards the second major inner surface of the leash passage to grip the flexible line between the first and second major inner surfaces of the leash passage (Col 3 lines 24-29, “The dimensions of the outer region, the inner region and the chamber(s) as well as the number and the positions of the chambers as well as the first and second stiffness might be chosen such that under typical forces applied by the hand of a user to the outer surface of the handle the outer region is deformable”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the grip handle as disclosed by Holt with the cavities and bridge as taught by Holland-Letz so as to allow the user to provide force on the leash passage in order to move the grip handle along the leash. 
Regarding claim 2: the modified reference teaches the limitations of claim 1 as shown above.
Hold further discloses wherein the cavities (30,32) are elongate in the longitudinal direction (Fig. 2).
Regarding claim 3: the modified reference teaches the limitations of claim 1 as shown above.
Modified Holt fails to teach wherein the cavities span across a central portion of the main body which is centrally located between the opposing ends of the main body.
However, Holland-Letz teaches wherein the cavities (20) span across a central portion of the main body which is centrally located between the opposing ends of the main body (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the cavities as disclosed by modified Holt with the central location as taught by Holland-Letz so as to provide most of the force exerted by the hand of the user to the center of the grip handle where the leash passageway is located, in order to allow for easier adjustment of the grip handle. 
Regarding claim 4: the modified reference teaches the limitations of claim 1 as shown above.
Holt further teaches wherein the cavities (30,32) span a majority of a length of the grip handle (22) in the longitudinal direction (Fig. 2).
Regarding claim 6: the modified reference teaches the limitations of claim 1 as shown above.
Modified Holt fails to teach wherein the cavities are open to at least one of the opposing ends of the main body.
However, Holland-Letz teaches wherein the cavities (20) are open to at least one of the opposing ends (29) of the main body (15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the cavities as disclosed by Modified Holt with the open end as taught by Holland-Letz so as to allow for the grip handle to be compressed easier when applied with force from the user. 
Regarding claim 8: the modified reference teaches the limitations of claim 1 as shown above.
Modified Holt fails to teach wherein the bridge of material between the two cavities is laterally centered relative to the first major inner surface.
However, Holland-Letz teaches wherein the bridge of material (22) between the two cavities (between two left chambers 20, Fig. 2) is laterally centered relative to the first major inner surface (left surface of 12, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the bridge as disclosed by modified Holt with the central location as taught by Holland-Letz so as to provide most of the force to the leash passageway, allowing for easier adjustment of the grip handle among the leash. 
Regarding claim 9: the modified reference teaches the limitations of claim 1 as shown above.
Modified Holt fails to teach two cavities formed within the main body at a location between the second major inner surface the leash passage and a second portion of the outer surface of main body so as to define a second material bridge extending radially outward from the second major inner surface to said second portion of the outer surface; whereby a second radially compressive force applied to said second portion of the outer surface of the main body is transferred through the second material bridge to the second major inner surface so as to collapse the second major inner surface of the leash passage towards the first major inner surface of the leash passage to grip the flexible line between the first and second major inner surfaces of the leash passage.
However, Holland-Letz teaches two cavities (two right cavities 20, Fig. 2) formed within the main body at a location between the second major inner surface the leash passage (right surface of 12, Fig. 2) and a second portion of the outer surface of main body (right portion of 19, Fig. 2) so as to define a second material bridge (22, between two right cavities 20) extending radially outward from the second major inner surface to said second portion of the outer surface (Fig. 2); whereby a second radially compressive force applied to said second portion of the outer surface of the main body is transferred through the second material bridge to the second major inner surface so as to collapse the second major inner surface of the leash passage towards the first major inner surface of the leash passage to grip the flexible line between the first and second major inner surfaces of the leash passage (Col 3 lines 24-29, “The dimensions of the outer region, the inner region and the chamber(s) as well as the number and the positions of the chambers as well as the first and second stiffness might be chosen such that under typical forces applied by the hand of a user to the outer surface of the handle the outer region is deformable”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the grip handle as disclosed by modified Holt with the second pair of cavities as taught by Holland-Letz so as to allow for a greater compressive force enacted on the leash passageway when force is exerted by the user. 
Regarding claim 10: the modified reference teaches the limitations of claim 1 as shown above.
Holt further teaches wherein the leash passage (24) is rectangular in cross section (Fig. 3) such that the first and second major inner surfaces are parallel to one another (Fig. 3).
Regarding claim 11: the modified reference teaches the limitations of claim 10 as shown above.
Holt further teaches wherein the flexible line (12) is a flat ribbon having flat surfaces at said opposing sides of the flexible line (Fig. 1), the flat surfaces having a width in a lateral direction which is approximately equal to a width of the major inner surfaces of the leash passage (24) (Col 3 lines 44-46, “In the instance of a rectangular lead 12, as shown, slot 24 is slightly larger in height and width than lead 12“).
Regarding claim 12: the modified reference teaches the limitations of claim 1 as shown above.
Modified Holt fails to teach wherein the outer surface of the main body is circular in cross section perpendicular to the longitudinal direction.
However, Holland-Letz teaches wherein the outer surface of the main body (15) is circular in cross section perpendicular to the longitudinal direction (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the outer surface of the main body as disclosed by modified Holt with the circular cross section as taught by Holland-Letz so as to allow for the user to grip the grip handle in an easier fashion. 
Regarding claim 13: the modified reference teaches the limitations of claim 1 as shown above.
Modified Holt discloses the limitations of the claim except for wherein the cavities are circular in cross section perpendicular to the longitudinal direction. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the shape of the cavities so that the cavities are circular in cross section perpendicular to the longitudinal direction, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23. Modifying the shape in this manner would allow for the compressive force applied by the user to provide greater pressure for the bridge between the cavities, allowing for easier adjustment of the grip handle	
Regarding claim 14: the modified reference teaches the limitations of claim 1 as shown above.
Holt further teaches wherein the main body is formed of rubber (Col 4 lines 1-3, “Grip member 22 is preferably made of a resilient or flexible elastomer or thermoplastic material such as thermoplastic rubber or the like.”).
Regarding claim 15: the modified reference teaches the limitations of claim 1 as shown above.
Modified Holt fails to teach wherein the resilient material of the main body has a durometer measured on the Shore A Scale of between 60 and 70.
However, Holland-Letz teaches wherein the resilient material of the main body (15) has a durometer measured on the Shore A Scale of between 60 and 70 (Col 7 lines 10-14, “When choosing the material for the outer region, a soft plastic material might be used comprising a hardness of 30 or 40 to 105 Shore A, wherein according to one embodiment a soft plastic material with 30 or 50 to 85 Shore A, in particular 55 to 83 Shore A, is used.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the resilient material as disclosed by modified Holt with the durometer as taught by Holland-Letz so as to allow the user to provide a compressive force on the grip handle in order to move it along the leash.
Regarding claim 16: the modified reference teaches the limitations of claim 1 as shown above.
Modified Holt fails to teach wherein the resilient material of the main body has a durometer measured on the Shore A Scale of approximately 65.
However, Holland-Letz teaches wherein the resilient material of the main body (15) has a durometer measured on the Shore A Scale of approximately 65 (Col 7 lines 10-14, “When choosing the material for the outer region, a soft plastic material might be used comprising a hardness of 30 or 40 to 105 Shore A, wherein according to one embodiment a soft plastic material with 30 or 50 to 85 Shore A, in particular 55 to 83 Shore A, is used.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the resilient material as disclosed by modified Holt with the durometer as taught by Holland-Letz so as to allow the user to provide a compressive force on the grip handle in order to move it along the leash.
Regarding claim 17: the modified reference teaches the limitations of claim 1 as shown above.
Modified Holt discloses the claimed invention except for wherein the resilient material of the main body has a coefficient of friction relative to the flexible line of between 0.25 and 0.75.  
It would have been obvious to one having ordinary skill in the art before the effective filing date to wherein the resilient material of the main body has a coefficient of friction relative to the flexible line of between 0.25 and 0.75, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Doing so would allow for the user to move the grip handle along the flexible line while also providing enough grip so that it is not moved accidentally by the user. 
Claims 5,7 are rejected under 35 U.S.C. 103 as being unpatentable over Holt and Holland-Letz as applied to claims 5,7 above, and further in view of Hu (US 6220128 B1).
 Regarding claim 5: the modified reference teaches the limitations of claim 1 as shown above.
Modified Holt fails to teach wherein the cavities span a full length of the grip handle in the longitudinal direction.
However, Hu teaches a grip handle wherein the cavities (12) span a full length of the grip handle (10) in the longitudinal direction (Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the cavities as disclosed by modified Holt with the full length as taught by Hu so as to allow for the grip handle to be compressed easier when applied with force from the user.
Regarding claim 7: the modified reference teaches the limitations of claim 1 as shown above.
Modified Holt fails to teach wherein the cavities are open to both of the opposing ends of the main body.
However, Hu teaches wherein the cavities (12) are open to both of the opposing ends of the main body (Best seen in Fig. 2 & 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the cavities as disclosed by Modified Holt with the open ends as taught by Hu so as to allow for the grip handle to be compressed easier when applied with force from the user. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art cited not relied upon can teach the limitations of applicant’s invention regarding the grip handle and leash. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAR REYES whose telephone number is (571)272-5318. The examiner can normally be reached M-Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R./Examiner, Art Unit 3642                                                                                                                                                                                                        
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619